NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3449-19

DARRYL HAMILTON,

          Petitioner-Appellant,

v.

NEW JERSEY STATE POLICE,

     Respondent-Respondent.
_____________________________

                   Submitted November 9, 2021 – Decided November 29, 2021

                   Before Judges Currier, DeAlmeida and Smith.

                   On appeal from the New Jersey Division of State
                   Police.

                   Legal Services of New Jersey, attorneys for appellant
                   (Akil Roper and Melville D. Miller, of counsel and on
                   the briefs).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Tasha M. Bradt, Deputy Attorney
                   General, on the brief).

PER CURIAM
      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                        2                                    A-3449-19